DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al. (6,655,236 “Stack”) in view of Thorson (1,656,652).

    PNG
    media_image1.png
    672
    546
    media_image1.png
    Greyscale
Stack meets all of the limitations of claim 1, i.e., a hammer comprising a head 17; a head cap 20, the head cap releasably coupled the head via a threaded fastener 18; and a claw 19, the claw comprising two forks Fig. 1, except for at least one of the two forks defining a serrated edge, wherein the serrated edge is constructed to grip a slick surface when pulling a nail with the claw from the slick surface.
defined by notches A-D, at least capable of meeting the narrative/functional language of gripping a slick surface when pulling a nail. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Stack with the edge nail pulling notches as taught by Thorson to complete a partial extraction of a nail.
Regarding claim 3, PA (prior art, Stack modified by Thorson) meets the limitations, i.e., a plurality of head caps Fig. 2 coupleable to the head.
	Regarding claim 5, PA meets the limitations, i.e., a plurality of head caps Fig. 2 coupleable to the head via the threaded fastener with one having a beveled edge smooth striking head, Fig. 2.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Tomac (3,901,296).
PA (prior art, Stack modified by Thorson) as applied to claim 1 meets all of the limitations of 2 and 4, except for disclosing a head cap with a serrated surface constructed to grip a surface when pulling a nail.

    PNG
    media_image2.png
    246
    418
    media_image2.png
    Greyscale
Tomac teaches hammer roll converter having a dual striking face having a cup-shaped pull cover 1 forming serrating/corrugations 3, Fig. 1 partially shown here. It would have been obvious to one of ordinary 
Regarding claim 6, PA (prior art, Stack modified by Thorson and Tomac) meets the limitations, except for disclosing a head cap with a substantially planar striking face with a partially spherical shape. Tomac further teaches a ball peen hammer having a flat striking face defining partially spherical shape. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by providing a ball peen hammer having a flat face as taught by Tomac to adapt the tool for corresponding applications. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Verbowski knurling/grooves to enhance friction, Figs. 1 and 14, Kuo grooves on end caps, Luse end caps with knurling and Gatti grooves to enhance friction for a pry bar are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 22, 2022						Primary Examiner, Art Unit 3723